DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 05 February 2021.
Claim 28 have been amended. 
Claim 31 is new.
Claims 1-15, 18 are cancelled.
Claims 16-17, 19-31 are currently pending and have been examined.
Claims 16-17, 19-31 are rejected.

Response to Arguments
Applicant’s arguments regarding the Claim Objection have been fully considered and they are persuasive due to Applicant’s amendments.  The objection in the previous office action is withdrawn.
Applicant’s arguments regarding the Double Patenting have been fully considered and they are not persuasive.  Both application disclose requesting a piece of authentication information comprising the security or safety information of the data carrier from the data carrier by the reading device of the service provider; forwarding the authentication information to the authentication server by the reading device; authenticating the data carrier on the basis of the security information contained in the authentication information by the authentication server; and transferring a result of authenticating the data carrier to the reading device. Application No.: 15/754,846 
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 16, 17, 19-31 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 26, 28 of copending Application No. 15/754897 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
15/754846
15/574897
Claim 23: The method according to claim 16, wherein the further steps of: 
requesting a piece of authentication information comprising the security information of the data carrier from the data carrier by the reading device of the service provider; 



supplying the authentication information to the reading device by the data carrier; 

forwarding the authentication information to the authentication server by the reading device; 

authenticating the data carrier on the basis of the security information contained in the authentication information by the authentication server;

transferring a result of authenticating the data carrier to the reading device

Art Unit: 3691 6/18 
Claims 16, 26, 28: The method comprising the steps: 
requesting from the data carrier an authentication information item comprising a safety identity of the data carrier by a reading device of a service provider system within the plurality of service provider systems;
 

supplying the authentication information item by the data carrier to the reading device; Application No.: 15/754,897 Art Unit: 2438 

4/16 relaying the authentication information item by the reading device to the authentication server; 

authenticating the data carrier by the authentication server on the basis of the authentication information item; 


transmitting the established application identity associated with the data carrier to the reading device of the service provider system.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19-20, 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al (US 2013/0183934 A1) hereinafter Roemer, in view of Campos (US 10,037,526 B2) hereinafter Campos, in view of Cohen et al. (US 9,253,617 B2) hereinafter Cohen.
Claims 1-15 (Cancelled)  
Claims 16, 24, 26
Roemer discloses the following limitations:
 (Previously Presented) A method in a system comprising at least one portable data carrier, an authentication server and at least one reading device of at least one service provider which is couplable with the authentication server, (see at least [0001] [0024] [0030] [0042]-[0047] [0058][0067] [0083] [0087] [0088] [0092].  Roemer discloses a method in a system comprising at user module of a user’s terminal device, an authentication server of a service provider, and a communication transaction device of a payment service provider which is couplable with the authentication server.).
wherein the data carrier is adapted to communicate contactlessly with the reading device and comprises a security marking that can be read contactlessly by the reading device, on the basis of which security marking the data carrier can be authenticated by the authentication server, comprising the steps of: equipping the data carrier with a data-carrier management marking, which encodes a piece of data-carrier management information and which is contactlessly readable by means of a portable terminal of a user of the system; (see at least [0001] [0030] [0042]-[0050] [0028] [0031] [0034] [0035] [0060] [0063] [0065] [0075] [0079] [0081] [0083] [0086]-[0092] [0094] [0096].  Roemer discloses a user terminal communicates with a service payment provider.  A user identifier (for example, a card chip) is read; the user’s personal data, security data, and transaction data may be encrypted; and eventually the communication transaction device of the service payment provider receives the data to complete the transaction.). 
contactlessly reading the data-carrier management marking by means of a portable terminal and transferring the data-carrier management information encoded in the data-carrier management marking to the authentication server; (see at least [0001] [0030] [0039] [0042]-[0050] [0065] [0063] [0075] [0079] [0081]-[0092] [0094].  Roemer discloses reading the data in the user identifier and transferring the encrypted/encoded data to the authentication server.). 
managing the data carrier in the system employing the data-carrier management information including a step of allocating the user to the data carrier, wherein, in the step of allocating, user registration data of a user can be transferred to the authentication server and allocated to the data-carrier management information.  (see at least [0042]-[0050] [0063] [0065] [0094] [0083] [0086]-[0089].  Roemer discloses managing the user identifier data in the system employing the data carrier management information.).

Roemer discloses the limitations above.  Roemer fails to specifically disclose contactlessly reading the data carrier.
However, Campos discloses contactlessly reading:
wherein the data carrier is adapted to communicate contactlessly with the reading device and comprises a security marking that can be read contactlessly by the reading device, on the basis of which security marking the data carrier can be authenticated by the authentication server, comprising the steps of: equipping the data carrier with a data-carrier management marking, which encodes a piece of data-carrier management information and which is contactlessly readable by means of a portable terminal of a user of the system; (see at least Figure 3C; column 9 line 39-column 10 line 21; column 10 line 46-column 12 line 13.  Campos discloses the proxy card (i.e., portable data carrier) may contain a near field communication chip or Bluetooth (i.e., contactlessly) to communicate authentication information to the reading device.).
contactlessly reading the data-carrier management marking by means of a portable terminal and transferring the data-carrier management information encoded (see at least Figure 3C;  column 9 line 39-column 10 line 21; column 10 line 46-column 12 line 13.  Campos discloses the proxy card (i.e., portable data carrier) may contain a near field communication chip or Bluetooth (i.e., contactlessly) to communicate the data information to the authentication server.).
and  wherein the authentication server produces a public marking of the data carrier, said public marking being allocated to the data-carrier management information, and transfers said public marking to the portable terminal.  (see at least column 10 line 37-column 12 line 13; column 15 line 23-column 16 line 25; column 17 lines 17-29; column 18 line 62-column 19 line 13; column 21 lines 16-51; column 24 lines 16-23; column 25 lines 32-66; column 27 lines 16-50; column 31 lines 11-23; column 37 lines 16-38.  Campos discloses the authentication server produces an authentication token that authenticates the data carrier/user.  The authentication token (i.e., public marking/public identification) is interpreted by a point-of-sale unit (a card reader) (i.e., a portable terminal).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication steps and reading of the data carrier of Roemer to incorporate the teachings of Campos and more specifically explain the authentication steps and reading of the data carrier of Campos because doing so would allow a user to only carry one proxy card that contains multiple card accounts.  It is most useful to specifically explain that the proxy card can be used in any manner: with a barcode reader or via an RFID chip/NFC.  It is obvious that a natural progression of this type of invention would incorporate RFID/NFC/contactless delivery.  In addition, the authentication information stored ensures that it is indeed the user who owns the card accounts who is attempting a purchase (see at least Campos column 9 line 9-column 12 line 13). 

Roemer/Campos discloses the limitations above.  Roemer/Campos fails to specifically disclose producing a public marking of authentication information of the data carrier.
However, Cohen discloses allocating the authentication public marking to the terminal:
managing the data carrier in the system employing the data-carrier management information including a step of allocating the user to the data carrier, wherein, in the step of allocating, user registration data of a user can be transferred to the authentication server and allocated to the data-carrier management information.  (see at least Fig. 5; column 3 line 63-column 4 line 38; column 5 line 36-column 18 line 48; column 7 lines 29-37; column 8 lines 38-48; column 19 lines 1-4; column 1 line 26-column 2 line 40; column 10 lines 3-15.  Cohen discloses the user’s information, device information, and subscription information will be sent to an authentication server.  Once the user, device, and information are authenticated, the subscription package will be updated with appropriate access/information.  The information is also sent to the data service provider during the authentication steps.). 
and  wherein the authentication server produces a public marking of the data carrier, said public marking being allocated to the data-carrier management information, and transfers said public marking to the portable terminal.  (see at least Fig. 5; column 3 line 63-column 4 line 21; column 5 line 36-column 18 line 48; column 7 lines 29-37; column 10 lines 3-15; column 9 lines 12-21; column 19 lines 1-4; column 1 line 26-column 2 line 40.  Cohen discloses after the user, device, and subscription have been authenticated, a configuration package will be updated with information (i.e., public marking).  Thereafter, the configuration package will be sent to the device to allow the user to use the subscription for a service.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication steps and reading of the data carrier of Roemer/Campos to incorporate the teachings of Cohen and more specifically explain the authentication steps of Cohen because doing so would allow a user  to be able to easily and securely access an account after being associated with a data carrier (see at least Cohen column 1 line 7-column 2 line 40). 

Claim 17
Roemer/Campos/Cohen disclose the limitations shown above.  Further, Roemer discloses:
 (Previously Presented) The method according to claim 16, wherein the management of the data carrier in the system comprises a step of activating the data carrier in the system, (see at least [0083] [0086] [0087].  Roemer discloses activating the data carrier in the system.).
wherein the data carrier is preferably activated in the system when the authentication server receives the data-carrier management information encoded in the data-carrier management marking for the first time.   (see at least [0083] [0086] [0087].  Roemer discloses the data carrier service provider is activated in the system when the authentication server receives the data-carrier management information encoded in the data-carrier management marking (public key) for the first time.).

Claim 18		 (Cancelled)  
Claim 19
Roemer/Campos/Cohen disclose the limitations shown above.  Further, Roemer discloses:
 (Previously Presented) The method according to claim 16, wherein the management of the data carrier in the system comprises a step of enabling an application of a service provider for the data carrier, (see at least [0001] [0083] [0087] [0088] [0094].  Roemer discloses enabling an application of a service provider for the terminal device.).
wherein the system is preferably adapted to support the carrying out of a transaction between the application of the service provider and the data carrier after the application has been enabled.  (see at least [0001] [0088] [0094] .  Roemer discloses carrying out of a transaction between the application of the service provider and the terminal device carrying the data after the application has been enabled.).

Claim 20
Roemer/Campos/Cohen disclose the limitations shown above.  Further, Roemer discloses:
 (Previously Presented) The method according to claim 19, wherein the step of enabling an application of a service provider is carried out by the user allocated to the data carrier.  (see at least [0083] [0088] [0094].  Roemer discloses the user is allocated to the data carrier.).

Claim 22
Roemer/Campos/Cohen disclose the limitations shown above.  Further, Roemer discloses:
(Previously Presented) The method according to claim 19, wherein the application is enabled in such a manner that a transaction between the data carrier and the application can be carried out automatically.  (see at least [0083] [0086] [0087] [0089] [0096].  Roemer discloses the application is enabled in such a manner that the transaction between the data service provider and the application can be carried out automatically.).

Claim 23
Roemer/Campos/Cohen disclose the limitations shown above.  Campos specifically discloses the authentication steps: 
(Previously Presented) The method according to claim 16, wherein the further steps of: requesting a piece of authentication information comprising the security information of the data carrier from the data carrier by the reading device of the service provider; (see at least column 10 line 37-column 12 line 13; column 15 line 23-column 16 line 25; column 17 lines 17-29; column 18 line 62-column 19 line 13; column 21 lines 16-51; column 24 lines 16-23; column 25 lines 32-66; column 27 lines 16-50; column 31 lines 11-23; column 37 lines 16-38.  Campos discloses the point of sale (POS) (i.e., reading device of the service provider) will send a transaction request to complete a transaction.  Within that transaction request will be a request for authentication information.). 
supplying the authentication information to the reading device by the data carrier; (see at least column 10 line 37-column 12 line 13; column 15 line 23-column 16 line 25; column 17 lines 17-29; column 18 line 62-column 19 line 13; column 21 lines 16-51; column 24 lines 16-23; column 25 lines 32-66; column 27 lines 16-50; column 31 lines 11-23; column 37 lines 16-38.  Campos discloses the user supplies his authentication information to the electronic wallet/proxy system.  This system will send and gather the authentication information from the database.) 
 forwarding the authentication information to the authentication server by the reading device; (see at least column 10 line 37-column 12 line 13; column 15 line 23-column 16 line 25; column 17 lines 17-29; column 18 line 62-column 19 line 13; column 21 lines 16-51; column 24 lines 16-23; column 25 lines 32-66; column 27 lines 16-50; column 31 lines 11-23; column 37 lines 16-38.  Campos discloses the authentication information will be forwarded to the authentication server in order to authorize and compete the transaction.). 
authenticating the data carrier on the basis of the security information contained in the authentication information by the authentication server; (see at least column 10 line 37-column 12 line 13; column 15 line 23-column 16 line 25; column 17 lines 17-29; column 18 line 62-column 19 line 13; column 21 lines 16-51; column 24 lines 16-23; column 25 lines 32-66; column 27 lines 16-50; column 31 lines 11-23; column 37 lines 16-38.  Campos discloses the encrypted information within the authentication information will be checked.). 
transferring a result of authenticating the data carrier to the reading device; and (see at least column 10 line 37-column 12 line 13; column 15 line 23-column 16 line 25; column 17 lines 17-29; column 18 line 62-column 19 line 13; column 21 lines 16-51; column 24 lines 16-23; column 25 lines 32-66; column 27 lines 16-50; column 31 lines 11-23; column 37 lines 16-38.  Campos discloses that the result of the authentication of the user of the procy card will be sent to the point of sale (i.e., reading device of service provider).
upon successful authentication of the data carrier, carrying out a transaction between an application of the service provider and the data carrier.  (see at least column 10 line 37-column 12 line 13; column 15 line 23-column 16 line 25; column 17 lines 17-29; column 18 line 62-column 19 line 13; column 21 lines 16-51; column 24 lines 16-23; column 25 lines 32-66; column 27 lines 16-50; column 31 lines 11-23; column 37 lines 16-38.  Campos discloses the transaction is completed once the user has been authenticated and funds may be transferred.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication steps and reading of the data carrier of Roemer/Campos/Cohen to incorporate the teachings of Campos and more specifically explain the authentication steps of Campos because doing so would allow a user to only carry one proxy card that contains multiple card accounts.  In addition, the authentication information stored ensures that it is indeed the user who owns the card accounts who is attempting a purchase (see at least Campos column 9 line 9-column 12 line 13). 

Claim 25
Roemer/Campos/Cohen disclose the limitations shown above.  Further, Roemer discloses:
(Previously Presented) The authentication server according to claim 24, wherein the authentication server is adapted to store and manage the security information together with the data-carrier management information related to the least one data carrier, and to support a method, comprising the steps of: equipping the data carrier with a data-carrier management marking, which encodes a piece of data-carrier management information and which is contactlessly readable by means of a portable terminal of a user of the system; (see at least [0001] [0030] [0042]-[0050] [0028] [0031] [0034] [0035] [0060] [0063] [0065] [0075] [0079] [0081] [0083] [0086]-[0092] [0094] [0096].  Roemer discloses a user terminal communicates with a service payment provider.  A user identifier (for example, a card chip) is read; the user’s personal data, security data, and transaction data may be encrypted; and eventually the communication transaction device of the service payment provider receives the data to complete the transaction.).
contactlessly reading the data-carrier management marking by means of a portable terminal and transferring the data-carrier management information encoded ; (see at least [0001] [0030] [0039] [0042]-[0050] [0065] [0063] [0075] [0079] [0081]-[0092] [0094].  Roemer discloses reading the data in the user identifier and transferring the encrypted/encoded data to the authentication server.).
managing the data carrier in the system employing the data-carrier management information.  (see at least [0042]-[0050] [0063] [0065] [0094] [0083] [0086]-[0089].  Roemer discloses managing the user identifier data in the system employing the data carrier management information.).

Roemer/Campos/Cohen disclose the limitations shown above.  Campos specifically discloses contactlessly transferring authentication information:
 (Previously Presented) The authentication server according to claim 24, wherein the authentication server is adapted to store and manage the security information together with the data-carrier management information related to the least one data carrier, and to support a method, comprising the steps of: equipping the data carrier with a data-carrier management marking, which encodes a piece of data-carrier management information and which is contactlessly readable by means of a portable terminal of a user of the system; (see at least Figure 3C; column 9 line 39-column 10 line 21; column 10 line 46-column 12 line 13.  Campos discloses the proxy card (i.e., portable data carrier) may contain a near field communication chip or Bluetooth (i.e., contactlessly) to communicate authentication information to the reading device.).
 contactlessly reading the data-carrier management marking by means of a portable terminal and transferring the data-carrier management information encoded (see at least Figure 3C;  column 9 line 39-column 10 line 21; column 10 line 46-column 12 line 13.  Campos discloses the proxy card (i.e., portable data carrier) may contain a near field communication chip or Bluetooth (i.e., contactlessly) to communicate the data information to the authentication server.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication steps and reading of the data carrier of Roemer/Campos/Cohen to incorporate the teachings of Campos and more specifically explain the authentication steps and reading of the data carrier of Campos because doing so would allow a user to only carry one proxy card that contains multiple card accounts.  It is most useful to specifically explain that the proxy card can be used in any manner: with a barcode reader or via an RFID chip/NFC.  It is obvious that a natural progression of this type of invention would incorporate RFID/NFC/contactless delivery.  In addition, the authentication information stored ensures that it is indeed the user who owns the card accounts who is attempting a purchase (see at least Campos column 9 line 9-column 12 line 13). 

Claim 27
Roemer/Campos/Cohen disclose the limitations shown above.  Further, Roemer discloses:
 (Previously Presented) The system according to claim 26, wherein the data carrier is configured as a chip card or as a label.   (see at least [0031].  Roemer discloses the carrier is configured as a label, such as a fifteen digit identification number of a mobile number.).

Claim 28
Roemer/Campos/Cohen disclose the limitations above.  Campos specifically discloses the security marking is configured as an RFID transponder:
 (Currently Amended) The system according to claim 26, wherein the security marking of the data carrier is configured as a radio-frequency identification (RFID) an transponder, (see at least Figure 3C; column 9 line 39-column 10 line 21; column 10 line 46-column 12 line 13; column 9 lines 9-38.  Campos discloses the proxy card (i.e., portable data carrier) may contain a near field communication chip.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication steps and reading of the data carrier of Roemer/Campos/Cohen to incorporate the teachings of Campos and more specifically explain the reading of the data carrier of Campos because doing so would allow a user to only carry one proxy card that contains multiple card accounts.  It is most useful to specifically explain that the proxy card can be used in any manner: with a barcode reader or via an RFID chip/NFC.  It is obvious that a natural progression of this type of invention would incorporate RFID/NFC/contactless delivery. (see at least Campos column 9 line 9-column 12 line 13). 

Claim 29
Roemer/Campos/Cohen disclose the limitations above.  Campos specifically discloses encrypting the security information that is stored in the transponder:
 (Previously Presented) The system according to claim 28, wherein the transponder is adapted to encrypt a piece of security information stored in the transponder and to transmit said piece of security information to a reading device only in an encrypted form.    (see at least column 10 lines 22-30; column 25 lines 48-55.  Campos discloses the authentication information can be encrypted prior to encoding.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication steps and reading of the data carrier of Roemer/Campos/Cohen to incorporate the teachings of Campos and more specifically explain the authentication steps and reading of the data carrier of Campos because doing so would allow a user to only carry one proxy card that contains multiple card accounts.  In addition, the authentication information stored in encrypted form ensures that it is indeed the user who owns the card accounts who is attempting a purchase (see at least Campos column 9 line 9-column 12 line 13). 

Claim 30
Roemer/Campos/Cohen disclose the limitations above.  Campos specifically discloses the data-carrier marking is configured as a bar code or a QR code:
 (Previously Presented) The system according to claim 26, wherein the data-carrier management marking is configured as an optically readable marking, preferably as a bar code, particularly preferably as a QR code. (see at least Figure 3A; column 9 line 39-column 10 line 45; column 50 lines 21-60.  Campos discloses the proxy card (i.e., data-carrier management marking) is configured as a readable marking, such as a bar code or a QR code.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication steps and reading of the data carrier of Roemer/Campos/Cohen to incorporate the teachings of Campos and more specifically explain the reading of the data carrier of Campos because doing so would allow a user to only carry one proxy card that contains multiple card accounts.  It is most useful to specifically explain that the proxy card can be used in any manner: with a barcode reader or via an RFID chip/NFC.  It is obvious that a natural progression of this type of invention would incorporate RFID/NFC/contactless delivery (see at least Campos column 9 line 9-column 12 line 13). 

Claim 31
Roemer/Campos/Cohen disclose the limitations above.  Campos specifically discloses utilizing near field communication technology:
 (New) The system according to claim 26, wherein the security marking of the data carrier is configured as a near-field communication (NFC) transponder or as an ultra high frequency (UHF) transponder.  (see at least column 9 lines 9-38.  Campos discloses that near field communication technology may be used to implement authentication tokens.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication steps and reading of the data carrier of Roemer/Campos/Cohen to incorporate the teachings of Campos and more specifically explain the reading of the data carrier of Campos because doing so would allow a user to only carry one proxy card that contains multiple card accounts.  It is most useful to specifically explain that the proxy card can be used in any manner: with a barcode reader or via an RFID chip/NFC.  It is obvious that a natural progression of this type of invention would incorporate RFID/NFC/contactless delivery (see at least Campos column 9 line 9-column 12 line 13). 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al (US 2013/0183934 A1) hereinafter Roemer, in view of Campos (US 10,037,526 B2) hereinafter Campos, in view of Cohen et al. (US 9,253,617 B2) hereinafter Cohen, in view of Hua (US 2014/0279476 A1) hereinafter Hua.
Claim 21
Roemer/Campos/Cohen disclose the limitations shown above.  Roemer/Campos/Cohen fail to specifically disclose that enabling an application of a service provider is carried out by the service provider itself.
However, Hua discloses the following limitations:
 (Previously Presented) The method according to claim 19, wherein the step of enabling an application of a service provider is carried out by the service provider itself, for which purpose the service provider in turn can read the data-carrier management marking contactlessly by means of a suitable reading device and can transfer the data- carrier management information encoded in the data-carrier management marking to the authentication server.  (see at least [0078] Figure 6 [0028] [0005] [0077] [0078] [0065].  Hua discloses enabling an application of a service provider is carried out by the service provider itself.  Once the user uploads the MADC with the wallet and the server (and thereby the authentication sever of the service provider), the server registers the MADC and looks up the user’s wallet account information and sends an authorization message to load the account on the MADC, for which purpose the service provider in turn can read the data-carrier management marking contactlessly by means of a suitable reading device and can transfer the data-carrier management information encoded in the data-carrier management marking to the authentication server.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the activation step of Roemer/Campos/Cohen to specifically incorporate the teachings of Hua and explain that the server of the service provider starts the activation because doing so would allow the server to make sure that the user gets the most appropriate offers and information for the place where the user is located at the time (see at least Hua [0066]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691